United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3036
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Kenyatta Cornelous,                     *       [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 20, 2012
                                Filed: April 24, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Kenyatta Cornelous pleaded guilty to conspiring to manufacture, distribute, and
possess with intent to distribute in excess of 50 grams of a cocaine base mixture and
5 kilograms of a cocaine mixture, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),
846. In a written plea agreement, Cornelous waived his right to appeal his conviction
with certain exceptions described in the appeal-waiver paragraph. After granting the
government’s motion for a downward departure based on Cornelous’s substantial
assistance, the district court1 sentenced him to 320 months in prison and 5 years of

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
supervised release. On appeal, Cornelous’s counsel has moved to withdraw and has
submitted a brief under Anders v. California, 386 U.S. 738 (1967), raising the
following arguments.

       Cornelous argues that the prosecutor committed prosecutorial misconduct by
threatening him with a life sentence if he did not plead guilty, but this is an
involuntary-plea claim not properly raised for the first time on appeal. See United
States v. Villareal-Amarillas, 454 F.3d 925, 932 (8th Cir. 2006). Cornelous also
faults the prosecutor for failing to seek a greater sentence reduction based on his
cooperation with Florida authorities, but he has not shown that the government acted
with an improper motive or irrationally. See United States v. Smith, 574 F.3d 521,
525 (8th Cir. 2009). He further challenges sentencing enhancements imposed for an
aggravating role in the offense and for possessing a firearm in connection with the
offense. We will not review the aggravating-role enhancement because Cornelous
withdrew his objection to that enhancement prior to sentencing, see United States v.
Thompson, 289 F.3d 524, 526-27 (8th Cir. 2002); and we will not review the firearm
enhancement because it did not affect the advisory guidelines range and because the
court ultimately departed below that range, see United States v. Baker, 64 F.3d 439,
441 (8th Cir. 1995).

      Cornelous’s remaining arguments are encompassed by his appeal waiver. We
conclude that the waiver should be enforced. See United States v. Andis, 333 F.3d
886, 889-92 (8th Cir. 2003) (en banc). Moreover, Cornelous’s valid guilty plea
forecloses all pre-plea non-jurisdictional defects. See United States v. Staples, 435
F.3d 860, 864 (8th Cir 2006).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivilous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                       ______________________________

                                         -2-